                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LARNELL LOWE,                              :
    Petitioner                             :
                                           :       No. 1:04-cr-0131
     v.                                    :
                                           :       (Judge Kane)
UNITED STATES OF AMERICA,                  :
     Respondent                            :
                                           :

                                       ORDER

     AND NOW, on this 28th day of January 2020, in accordance with the accompanying

Memorandum, IT IS ORDERED THAT:

     1.    Petitioner Larnell Lowe’s Motion to Correct Sentence pursuant to 28 U.S.C. §
           2255 (Doc. No. 257) is DENIED;

     2.    A certificate of appealability SHALL NOT ISSUE;

     3.    Petitioner’s motion to proceed in forma pauperis (Doc. No. 294) is GRANTED;

     4.    Petitioner’s pro se motion for release pending appeal (Doc. No. 299) is DENIED;
           and

     5.    The Clerk of Court is directed to CLOSE civil case number 1:16-cv-01272.


                                               s/ Yvette Kane
                                               Yvette Kane, District Judge
                                               United States District Court
                                               Middle District of Pennsylvania
